UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1858



CLARENCE C. MOORE,

                                              Plaintiff - Appellant,

          versus


CHURCH HILL HOUSE/AGENT WINN MANAGEMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Henry E. Hudson, District Judge.
(CA-03-165)


Submitted:   September 11, 2003       Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence C. Moore, Appellant Pro Se. John Kirkland Burke, Jr.,
TROUTMAN SANDERS, L.L.P., Richmond, Virginia; Jason Christopher
Roper, TROUTMAN SANDERS, L.L.P., Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence    C.    Moore   appeals    the   district     court’s   order

dismissing his civil action against Church Hill House and Winn

Management.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       See Moore v. Church Hill House, No. CA-03-165

(E.D. Va. June 18, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would    not   aid   the

decisional process.




                                                                    AFFIRMED




                                     2